By the Court. Daly, J.
All the objections made to the manner in which the defendants were brought into court, the nature of the summons, the form of it, the manner of taking the security and the return of the constable, were waived, by the defendants pleading to the merits. This we have repeatedly held. The defendants answered before the court passed upon the objections. The objections and the answer were interposed at the same time, when the court adjourned until the following *120day. - On the following day the justice decided against-the defendants upon the objections, and, under the-plea that had been put in, coupled with a demand -for a jury, the cause Was tried before a jury,' and a verdict rendered for the plaintiff, the defendants making no-defence. . This was -conclusive upon the defendants.
Judgment affirmed.